COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Jared Walter Adair

Appellate case number:    01-22-00673-CV

Trial court case number: 1181899

Trial court:              County Civil Court at Law No. 4 of Harris County

       Appellant Jared Walter Adair filed an emergency motion to stay the trial court’s order
dated April 28, 2022 and an order to vacate dated June 16, 2022.1

       Appellant previously filed a motion to stay the same order and notice. As we explained
in our September 1, 2022 order denying the motion to stay, Texas Rule of Civil Procedure
510.13 states, “The judgment of the county court may not be stayed unless within 10 days from
the judgment the appellant files a supersedeas bond in an amount set by the county court
pursuant to Section 24.007 of the Texas Property Code.” TEX. R. CIV. P. 510.13. Section 24.007
of the Texas Property Code states, “A judgment of a county court may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the judgment,
the appellant files a supersedeas bond in an amount set by the county court.” TEX. PROP. CODE
§ 24.007. There is nothing in the record that indicates Appellant complied with the requirements
regarding payment of the bond. Therefore, Appellant’s motion to stay is denied.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: September 19, 2022




1
       Appellant did not attach the June 16, 2022 notice to vacate to the motion nor can we find any
       such notice in the record.